—In an action, inter alia, to enjoin the defendants from using their real property as a private airfield, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated September 3, 1998, as granted the plaintiffs motion, in effect, for summary judgment on the complaint to *388the extent of setting aside a 1983 stipulation between, among others, the plaintiff and the prior owner of the defendants’ property, and enjoining them from conducting any operations involving aircraft on the subject premises until they obtained approval for such operations from the New York State Commissioner of Transportation.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the defendants’ contention, the New York State Commissioner of Transportation is not a necessary party to this action. Complete relief can be afforded to the parties without the Commissioner’s participation in the action, and the Commissioner would not be inequitably affected by a judgment in the action (see, CPLR 1001 [a]; Buckley v National Frgt., 90 NY2d 210, 217-218; City of New York v Long Is. Airports Limousine Serv. Corp., 48 NY2d 469, 475; Amendola v A.C. Elec. Co., 201 AD2d 689, 690).
The defendants’ remaining contentions are without merit. Bracken, J. P., Joy, Goldstein and Luciano, JJ., concur.